Citation Nr: 0606656	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to September 9, 
1998 for the grant of a 40 percent rating for service-
connected right carpal tunnel syndrome.

2.  Entitlement to an effective date prior to September 9, 
1998 for the grant of a 30 percent rating for service-
connected left carpal tunnel syndrome.

3.  Entitlement to an effective date prior to September 23, 
1998 for the grant of a 30 percent rating for service-
connected psoriasis with eczema craquele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1985, and from March 1991 to May 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision by the RO in Columbia, 
South Carolina that granted a 40 percent rating for right 
carpal tunnel syndrome, effective September 9, 1998; granted 
a 30 percent rating for left carpal tunnel syndrome, 
effective September 9, 1998; and granted a 30 percent rating 
for psoriasis with eczema craquele (previously characterized 
as ichthyosis), effective September 23, 1998.  The veteran 
appealed for earlier effective dates.  In June 2004, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

It appears that the veteran has filed new claims for 
increased ratings for right and left carpal tunnel syndrome, 
and a claim for a total disability compensation rating based 
on individual unemployability (TDIU rating).  These issues 
are not in appellate status, and are referred to the RO for 
appropriate action.  38 U.S.C.A. § 7105 (West 2002).  With 
respect to the claims for increased ratings, the Board 
suggests that Diagnostic Code 8515, pertaining to paralysis 
of the median nerve, is the most appropriate Diagnostic Code 
when rating carpal tunnel syndrome.


FINDINGS OF FACT

1.  An unappealed July 1986 RO decision granted service 
connection and a 0 percent rating for left carpal tunnel 
syndrome.

2.  An unappealed June 1988 RO decision denied an increase in 
a 20 percent rating for right carpal tunnel syndrome, and 
denied an increase in a 10 percent rating for ichthyosis.

3.  The veteran's next claim for an increase in a 20 percent 
rating for right carpal tunnel syndrome and for an increase 
in a 10 percent rating for ichthyosis were received by the RO 
on December 15, 1993.

4.  The veteran's first claim for an increase in a 0 percent 
rating for left carpal tunnel syndrome was received by the RO 
on December 15, 1993.

5.  At the time of her December 15, 1993 claim, and no 
earlier, the veteran's right and left carpal tunnel syndrome 
were manifested by findings approximating moderate incomplete 
paralysis.

6.  The veteran's service-connected skin disorder was first 
shown to be manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement, on September 23, 
1998.


CONCLUSIONS OF LAW

1.  An effective date of December 15, 1993, the date of 
receipt of the veteran's claim, is warranted for the 
increased 40 percent schedular rating for right carpal tunnel 
syndrome; the criteria for an even earlier date for this 
rating are not met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400 (2005).

2.  An effective date of December 15, 1993, the date of 
receipt of the veteran's claim, is warranted for the 
increased 30 percent schedular rating for left carpal tunnel 
syndrome; the criteria for an even earlier date for this 
rating are not met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400 (2005). 


3.  An effective date prior to September 23, 1998 for the 
grant of a 30 percent rating for psoriasis with eczema 
craquele is denied.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a July 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for earlier effective 
dates, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in her possession that 
pertains to the claim.

The veteran and her representative were also provided with a 
copy of the appealed rating decision, as well as a June 2003 
Statement of the Case (SOC), and Supplemental Statements of 
the Case (SSOCs) dated in October 2003 and February 2005.  
These documents provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding her claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports, as well as the veteran's 
multiple statements.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Law and Regulations

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400(o) (2005); Hazan v. Gober, 
10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
(1997); VAOPGCPREC 12-98.

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2005).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim. 38 C.F.R. § 3.155(c) 
(2005).  Once service connection has been established, 
receipt of specified types of medical evidence, including VA 
examination reports, will be accepted as an informal claim 
for increased benefits.  38 C.F.R. § 3.157 (2005).  The date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b) (2005).




Analysis

Earlier Effective Dates for Increased Ratings for Carpal 
Tunnel Syndrome 

The veteran's claims for an increase in a 20 percent rating 
for right carpal tunnel syndrome, and for an increase in a 0 
percent rating for left carpal tunnel syndrome, were received 
by the RO on December 15, 1993.  

The veteran contends that an effective date earlier than 
September 9, 1998 should be assigned for the grant of a 40 
percent rating for right carpal tunnel syndrome and a 30 
percent rating for left carpal tunnel syndrome.

An unappealed July 1986 RO decision granted service 
connection and a 0 percent rating for left carpal tunnel 
syndrome.  An unappealed June 1988 RO decision denied an 
increase in a 20 percent rating for right carpal tunnel 
syndrome.  These rating actions were not appealed and became 
final.  38 U.S.C.A. § 7105 (West 2002).  The effective dates 
for subsequent increased ratings for right and left carpal 
tunnel syndrome are determined in relation to a new claim, 
which in this case was filed on December 15, 1993.  

Disability in this field is ordinarily to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, and the relative impairment in motor 
function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (2005).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2005).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2005).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less that the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See 38 C.F.R. § 
4.124a, Diseases of Peripheral Nerves.

The veteran is right-handed and thus her right carpal tunnel 
syndrome involves her major upper extremity, while her left 
carpal tunnel syndrome involves her minor upper extremity.

As to median nerve impairment, severe incomplete paralysis is 
rated 50 percent for the major upper extremity, and 40 
percent for the minor upper extremity.  Moderate incomplete 
paralysis is rated 30 percent for the major upper extremity, 
and 20 percent for the minor upper extremity.  A 10 percent 
rating is warranted for mild incomplete paralysis of either 
upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  
These provisions apply to neuritis of the median nerve (Code 
8615) and neuralgia of the median nerve (Code 8715).  When 
these requirements are not shown, a zero percent rating is 
assigned.  
38 C.F.R. § 4.31 (2005).

Carpal tunnel syndrome is defined as the most common nerve 
entrapment syndrome, characterized by nocturnal hand 
paresthesia and pain, and sometimes sensory loss and wasting 
in the median hand distribution; affects women more than men 
and is often bilateral; and is caused by chronic entrapment 
of the median nerve at the wrist, within the carpal tunnel.  
STEDMAN'S MEDICAL DICTIONARY 1749, (27th edition 2000).  
Hence, although the RO has rated the veteran's right carpal 
tunnel syndrome under Diagnostic Code 8511 (pertaining to the 
middle radicular group), and incorrectly rated the veteran's 
left carpal tunnel syndrome under Diagnostic Code 8510 
(pertaining to the upper radicular group), the Board finds 
that Diagnostic Code 8515, pertaining to paralysis of the 
median nerve, is the most appropriate Diagnostic Code for 
both upper extremities in this case.  However, to avoid 
disturbing the veteran's current disability ratings for right 
and left carpal tunnel syndrome, the Board will utilize 
Diagnostic Code 8512, pertaining to paralysis of the lower 
radicular group.

Under Code 8512, moderate incomplete paralysis of the lower 
radicular group of nerves (intrinsic muscles of the hand, and 
some or all of the flexors of the wrist and fingers), is 
rated 40 percent for the major upper extremity, and 30 
percent for the minor upper extremity.  A 20 percent rating 
is warranted for mild incomplete paralysis of the lower 
radicular group of nerves of either upper extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8512.  The provisions 
also apply to neuritis of the lower radicular group (Code 
8612) and neuralgia of the lower radicular group (Code 8712).  

Service medical records from a period of service in the Army 
Reserve include a report of a February 1990 orthopedic 
consult, which reflects that the veteran was status post left 
carpal tunnel release with good results until recently.  She 
currently complained of paresthesias of the fingers, 
bilaterally.  She said that it occurred 90 percent of the 
time on the right, and 20 percent of the time on the left.  
On examination, there was positive Tinel's sign at the right 
wrist.  There was mild right thenar intrinsic weakness 
without wasting.  The diagnostic impression was bilateral 
carpal tunnel syndrome; left status post release with mild 
recurrence, and right moderately severe clinically.  Although 
this medical record reflects worsening of the service-
connected bilateral carpal tunnel syndrome, a claim for an 
increased rating was not received within one year of this 
record.



There is scant evidence of medical treatment for bilateral 
carpal tunnel syndrome within the year preceding the claim, 
and it is not factually ascertainable that this disorder 
increased in severity on some date within the year preceding 
the claim.  Therefore, the effective date for the increased 
ratings from 20 percent to 40 percent for right carpal tunnel 
syndrome, and from 0 percent to 30 percent for left carpal 
tunnel syndrome may be no earlier than the date of VA receipt 
of the claim, December 15, 1993.

Hence, governing law and regulation provide that the 
effective date for the grant of a 30 percent rating will be 
either the date of VA receipt of the claim for increase, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400(o) (2005).

At a February 14, 1994 VA orthopedic examination, the veteran 
complained of recurring episodes of pain as well as numbness 
and tingling in both hands.  She said she was frequently 
awakened at night with these symptoms.  On examination, she 
made a good fist with both hands and could oppose the thumb 
to the remaining fingertips satisfactorily.  Tinel's sign was 
positive bilaterally, greater on the right.  Grip strength 
was slightly decreased on the left.  The pertinent diagnostic 
impression was bilateral carpal tunnel syndrome, more 
symptomatic on the right, and postoperative left carpal 
tunnel release.

An April 13, 1994 VA outpatient neurosurgery note reflects 
that Tinel's sign was positive in both wrists, and grip and 
intrinsic muscles were 5/5.  The pertinent diagnostic 
assessment was probable recurrent left carpal tunnel 
syndrome, and right carpal tunnel syndrome.  

A report of an electromyography (EMG) and nerve conduction 
study performed on August 31, 1994 reflects that a brief 
neurological examination showed that the muscle strength and 
bulk in the hands were normal.  Deep tendon reflexes were 
normal and there were no sensory changes on examination.  The 
diagnostic impression was an abnormal study; findings were 
consistent with bilateral carpal tunnel syndrome, right side 
more severe than left.

By a letter dated on September 30, 1994, a private physician, 
R. L. Magruder, MD, indicated that the veteran was seen for a 
second opinion on systemic lupus erythematosus.  The veteran 
reported that her right hand was 90 percent numb, and she had 
similar but lesser symptoms on the left.  On examination, 
Tinel's sign and wrist flexion test were positive 
bilaterally.  Sensation was diminished to pinprick in fingers 
one to four, but was particularly noted in fingers three and 
four bilaterally.  There was no atrophy in the thenar areas.  
The pertinent diagnosis was bilateral carpal tunnel syndrome, 
right greater than left.

A January 1995 VA rheumatology note shows that a repeat EMG 
performed the previous month showed bilateral nerve 
entrapment.  

In early April 1997, a VA examiner noted mild thenar atrophy 
of the right hand, positive Tinel's sign and positive 
Phalen's sign.  Motor strength was intact.  VA medical 
records reflect that on May 14, 1997, the veteran underwent a 
right carpal tunnel release.

At a September 9, 1998 VA neurological examination, there was 
a marked Tinel's sign in both wrists, but not at the elbow.  
Full strength was noted in all extremities.  No atrophy was 
noted in the abductor pollicis brevis muscle of either hand.  
No fasciculations were noted.  The pertinent diagnosis was 
peripheral neuropathy presenting as bilateral carpal tunnel 
syndrome and left tarsal tunnel syndrome.

At an October 13, 1998 VA orthopedic examination, the veteran 
complained of constant pain and numbness in her hands and 
wrists.  On examination, Tinel's sign was positive at both 
wrists and on the dorsal surface of her hands.  There was no 
evidence of any muscle atrophy or fasciculation in her hands.  
The pertinent diagnosis was bilateral carpal tunnel syndrome.



In a November 1999 addendum, the VA neurological examiner 
opined that the veteran had moderately severe bilateral 
carpal tunnel syndrome, which might be directly related to 
her systemic lupus erythematosus.

With consideration of all evidence of record, the benefit of 
the doubt rule (38 U.S.C.A. § 5107(b)), as well as the 
findings made in the Board's August 2002 generous grant of 
increased ratings for carpal tunnel syndrome, which indicated 
that the February 1994 VA examination was considered as a 
basis for the increase, the Board finds that as of the date 
of her December 15, 1993 claim, the veteran's bilateral 
carpal tunnel syndrome approximated moderate incomplete 
paralysis of the median nerve (Diagnostic Code 8515), 
although the Board is constrained to use the more favorable 
Diagnostic Code 8512 in order to maintain the veteran's 
current disability ratings.  

With resolution of reasonable doubt in the veteran's favor, 
the Board finds that December 15, 1993 is the proper 
effective date for the award of a 40 percent rating for right 
carpal tunnel syndrome and a 30 percent rating for left 
carpal tunnel syndrome.  38 U.S.C.A. § 5107(a) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Earlier Effective Date for an Increased Rating for Psoriasis 
with Eczema Craquele 

The veteran's claim for an increase in a 0 percent rating for 
a service-connected skin disorder (ichthyosis), was received 
by the RO on December 15, 1993.  

The veteran contends that an effective date earlier than 
September 23, 1998 should be assigned for the grant of a 30 
percent rating for psoriasis with eczema craquele.

An unappealed June 1988 RO decision denied an increase in a 
10 percent rating for ichthyosis.  This rating action was not 
appealed and became final.  
38 U.S.C.A. § 7105 (West 2002).

The effective dates for subsequent increased ratings for 
right and left carpal tunnel syndrome are determined in 
relation to a new claim, which in this case was filed on 
December 15, 1993.  

The RO has assigned a 30 percent rating for psoriasis with 
eczema craquele, effective September 23, 1998, under 
Diagnostic Code 7806.

In this regard, the Board notes that Diagnostic Code 7806 was 
revised, effective August 30, 2002, and the revised rating 
criteria may not be applied prior to their effective date.  
VAOPGCPREC 3-2000.  Hence, the prior version of Code 7806 
must be applied when determining if an earlier effective date 
may be assigned for a 30 percent rating for psoriasis with 
eczema craquele.

The old rating criteria provide that a 0 percent rating is 
assigned when there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned when there is 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is assigned 
when there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating is 
assigned when there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Service medical records from a period of service in the Army 
Reserve include a report of a January 1990 physical 
examination, which noted that the veteran had ichthyosis, 
mostly of the skin of the legs.

As there is no medical evidence regarding the veteran's 
service-connected skin disorder (other than a note in an 
August 1993 VA outpatient treatment record to the effect that 
the veteran had dry skin) during the year prior to the 
veteran's claim for an increased rating, it is not factually 
ascertainable that the veteran's service-connected psoriasis 
with eczema craquele increased in severity on some date 
within the year preceding the December 1993 claim. Therefore, 
the effective date for the increased rating from 10 percent 
to 30 percent for psoriasis with eczema craquele may be no 
earlier than the date of VA receipt of the claim, December 
15, 1993.

Hence, governing law and regulation provide that the 
effective date for the grant of a 30 percent rating will be 
either the date of VA receipt of the claim for increase, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400(o) (2005).

At a February 19, 1994 VA skin examination, the veteran 
reported that she had dry skin since childhood, but that 
about 17 years ago she experienced cold weather during 
service in Germany, and her skin became such a problem that 
medical attention was required.  She said she was dry and 
irritated all over, but her hands and feet were always the 
most problematic, being red, itching, burning, stinging and 
developing fissuring particularly in the winter.  On 
examination, the skin of hands and feet was psoriatic, 
erythematous and displayed superficial fissures.  The skin of 
the legs had a very characteristic "dry lakebed" 
appearance.  The diagnosis was psoriasis with eczema 
craquele.  The examiner indicated that he considered a 
diagnosis of ichthyosis vulgaris, but concluded that that 
disease was not present, in part because of the fairly 
limited nature of the disease.

A July 1995 VA outpatient treatment record reflects that 
there was no current rash, but there were two macules (about 
one centimeter) on the right buttock and left thigh, which 
looked "eczemoid."  Ointment was prescribed.

A September 1996 VA progress note reflects that the veteran's 
skin was without lesions and without rashes.

In January 2001, the RO received a September 23, 1998 private 
dermatological examination from R. E. Nickles, MD, reflects 
that the veteran complained of dry skin, and dryness and 
cracking of the skin of the hands and feet.  She complained 
of generalized itching, particularly over the abdomen, back, 
hips, and legs for the past three years.  She reported 
several attacks of itching in these areas per week.  On 
examination, there was dry scaling skin over the extensor 
aspect of both arms and forearms.  There was cracking and 
fissuring and thickening of the skin involving the palms of 
both hands.  Several of the cracks were over the tips of the 
first and second fingers of both hands.  There was "fish 
scale" dryness and scaling over the thighs and lower legs.  
There was hyperkeratosis with thickening of the skin and 
cracking over the heels of both feet.  There was no definite 
scarring.  The diagnosis was ichthyosis vulgaris.  It was 
felt that the present skin condition could be adequately 
controlled with proper treatment.

At a December 2002 VA skin examination, the veteran had 
extreme ichthyosis over her anterior, lateral, and posterior 
thighs and calves, as well as on the dorsal surfaces of her 
feet.  There was involvement of her hands with dry cracking 
skin.  There were some very mild patches on her upper back 
and mild to moderate patches on the low back all the way 
across at approximately waist level.  There was facial 
sparing.  The diagnostic impression was ichthyosis.

The RO assigned an effective date of September 23, 1998, the 
date of Dr. Nickles' private dermatological examination, for 
the grant of a 30 percent rating for psoriasis with eczema 
craquele.  

The Board finds that the first medical evidence demonstrating 
that the veteran's service-connected skin disorder (however 
diagnosed) was manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement, is the September 
23, 1998 private medical record from Dr. Nickles.  Hence, the 
effective date for the 30 percent rating for psoriasis with 
eczema craquele may be no earlier than September 23, 1998.  
38 U.S.C.A. § 5110(a), (b)(2) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.400(o) (2005).





	(CONTINUED ON NEXT PAGE)


ORDER

An earlier effective date of December 15, 1993, for a 40 
percent rating for right carpal tunnel syndrome, is granted.

An earlier effective date of December 15, 1993, for a 30 
percent rating for left carpal tunnel syndrome, is granted.

An effective date prior to September 23, 1998, for a 30 
percent rating for psoriasis with eczema craquele is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


